Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 5 objected to because of the following informalities:
In claim 5, “specific operation actuator” (two occurrences) should be changed to --specific working actuator--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tohji (6,148,548) in view of Niwada (JPH06306892A).  Tohji discloses (claim 1) a hydraulic drive apparatus (fig. 1) installed in a traveling type working machine (fig. 4), which includes a machine body and a working arm (34, col. 3, line 3), the machine body including a first traveling body and a second traveling body (3a,3a) that are arranged left and right, each being capable of performing a traveling motion of traveling on a traveling surface forward and backward, the working arm being supported by the machine body and capable of performing a working motion including a traveling assist motion of moving the machine body forward while a tip (36) of the working arm is stuck into the ground, to hydraulically cause the traveling motions of the first traveling body and the second traveling body and the working motion of the working device, the hydraulic drive apparatus comprising a plurality of working actuators (34a, 35a, 36a) that are supplied with hydraulic fluid to thereby actuate the working arm (34, 35, 36), the working actuators including a specific working actuator (36a) that makes the working arm perform the traveling assist motion, a first traveling motor (31dR) that is supplied with hydraulic fluid to thereby actuate the first traveling body (3a right), a second traveling motor (31dL) that is supplied with hydraulic fluid to thereby actuate the second traveling body (3a left), a first hydraulic pump (2) and a second hydraulic pump (1) that discharge hydraulic fluid to be supplied to a plurality of hydraulic actuators including the plurality of working actuators, the first traveling motor and the second traveling motor, a traveling selector valve 6 selectively switchable to a neutral position (a) and a straight traveling position (b,c) as a position for forming a flow passage to lead hydraulic fluid discharged from the first hydraulic pump (2) and the second hydraulic pump (1) to the plurality of hydraulic actuators (34a,35a,36a), the traveling selector valve (6) forming, in the neutral position (a), a fluid passage that allows hydraulic fluid discharged from the first hydraulic pump (2) to be supplied to the first traveling motor (31dL) and allows hydraulic fluid discharged from the second hydraulic pump (1) to be supplied to the second traveling motor (31dR) and the specific working actuator (36a) and forming, in the straight traveling position, a working fluid passage (arrow down in b and c) that allows hydraulic fluid discharged from the first hydraulic pump (2) to be supplied to the specific working actuator (36a) while preventing hydraulic fluid discharged from the first hydraulic pump (2) from being supplied to the first traveling motor (31dL) and the second traveling motor (31dR), and a traveling fluid passage (arrow up in b and c) that allows hydraulic fluid discharged from the second hydraulic pump (1) to be supplied to the first traveling motor (31dL) and the second traveling motor (31dR),  a communication throttle (c in the valve) portion provided in a communication passage providing communication between the working fluid passage and the traveling fluid passage so as to allow hydraulic fluid to flow from the working fluid passage to the traveling fluid passage, a first pump pressure detector (P2) that detects a first pump pressure which is a pressure of hydraulic fluid that the first hydraulic pump discharges; a second pump pressure detector (P1) that detects a second pump pressure which is a pressure of hydraulic fluid that the second hydraulic pump discharges; and a switching control part (5 and 14) configured to switch the traveling selector valve to the neutral position (a) when a single operation action of making only one of a traveling operation for making the first traveling body and the second traveling body travel and a specific working operation for moving the specific working actuator is performed and configured to switch the traveling selector valve to the straight traveling position when a specific combined operation action of simultaneously making a forward traveling operation for making the lower traveling body travel forward and the specific working operation is performed.  Tohji does not disclose the communication throttle portion having an opening degree variable to increase and decrease a flow rate of the hydraulic fluid in the communication passage, wherein the switching control part is configured to perform a communication control of adjusting the opening degree of the communication throttle part so as to reduce the flow rate of the hydraulic fluid in the communication passage with an increase in a pump pressure difference, which is a difference between the first pump pressure and the second pump pressure, in the case where the pump pressure difference is positive when the specific combined operation action is performed.
Niwada teaches for a hydraulic drive apparatus installed in a traveling type working machine with a plurality of working actuators (9,10,11), a first traveling motor (2L), a second traveling motor (2R), a first hydraulic pump (20), a second hydraulic pump (21), a traveling selector valve (63), and a switching control part 73,77 and that there is a communication throttle portion (85) having an opening degree variable to increase and decrease a flow rate of the hydraulic fluid in the communication passage (translation paragraph [0008] “…The throttle portion 85…is not limited to the fixed throttle portion, but a variable throttle portion can also be provided.”), wherein the switching control part 73,77 performs a communication control of adjusting the opening degree of the communication throttle part (a variable throttle 85) so as to reduce the flow rate of the hydraulic fluid in the communication passage with an increase in a pump pressure difference, which is a difference between the first pump pressure and the second pump pressure, in the case where the pump pressure difference is positive when the specific combined operation action is performed for the purposes of supplying the same pressure oil flow rate and operating pressure to the traveling motors. See Niwada paragraph [0010].
Since Tohji and Niwada are both in the same field of endeavor the purpose disclosed by Niwada would have been recognized in the pertinent art of Tohji.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the traveling selector valve and switching control part of Tohji such that the communication throttle portion having an opening degree variable to increase and decrease a flow rate of the hydraulic fluid in the communication passage, wherein the switching control part is configured to perform a communication control of adjusting the opening degree of the communication throttle part so as to reduce the flow rate of the hydraulic fluid in the communication passage with an increase in a pump pressure difference, which is a difference between the first pump pressure and the second pump pressure, in the case where the pump pressure difference is positive when the specific combined operation action is performed for the purposes of supplying the same pressure oil flow rate and operating pressure to the traveling motors.
Tohji further discloses (claim 2) the traveling selector valve 6 forming the communication passage in the straight traveling position (b) and incorporates the communication throttle portion so that the opening degree of the communication throttle portion is decreased to reduce an opening area of the communication passage with an increase in a stroke of the traveling selector valve from the neutral position (a).
Tohji further discloses (claim 3) the switching control part 5 being constituted by a stroke operation part 14 that changes the stroke of the traveling selector valve 6 according to input of a stroke command to the stroke operation part 14 and a stroke control part that generates the stroke command and inputs the stroke command to the stroke operation part to control the stroke.  See Tohji col. 4, line 53 – col. 5, line 2.
Tohji further discloses (claim 4) the stroke control part 5 being configured to input the stroke command for making the stroke zero to the stroke operation part 14 when the single operation action is performed and configured to input the stroke command for increasing the stroke with an increase in a pump pressure difference, which is a difference between the first pump pressure and the second pump pressure, to the stroke operation part in the case where the pump pressure difference is positive when the specific combined operation is performed.  See Tohji col. 5, lines 32-43.
Tohji further discloses (claim 5) the second hydraulic pump (1) is connected to the second traveling motor (31dR) and the specific working actuator 36a while bypassing the traveling selector valve 6, the fluid passage that the traveling selector valve forms in the neutral position (a) is a fluid passage that connects the first traveling motor (31dL) to the first hydraulic pump (2) while blocking the first traveling motor (31dL) from the second hydraulic pump (1), the working fluid passage that the traveling selector valve forms in the straight traveling position (b,c) is a fluid passage that connects the second hydraulic pump (1) to the specific working actuator 36a while blocking the first hydraulic pump (2) from the first traveling motor (31dL), and the traveling fluid passage that the traveling selector valve forms in the straight traveling position (b,c) is a fluid passage that connects the second hydraulic pump (1) to the first traveling motor (31dL).
Tohji further discloses (claim 6) in FIG. 4, a boom (34) having a proximal end portion connected to the machine body so as to be raiseable and lowerable and a distal end portion on an opposite side to the proximal end portion, an arm (35) having a proximal end portion connected to the distal end portion of the boom so as to be movable rotationally about a horizontal axis and a distal end portion on an opposite side to the distal end portion, and a distal attachment that is attached to the distal end portion of the arm; the plurality of working actuators includes a boom cylinder that raises and lowers the boom (34) and an arm cylinder that rotationally moves the arm (35), and the arm cylinder serves as the specific working actuator (36a) that rotationally moves the arm (35) in a crowding direction in which the arm approaches the boom while the tip attachment (36) is stuck into the ground to thereby make the working arm perform the traveling assist motion.
Tohji further discloses (claim 7) the switching control part (5,14) being configured to perform the communication control only when the specific combined operation action is performed.
Niwada further teaches (claim 9) each of the first hydraulic pump (20) and the second hydraulic pump (21) being a variable displacement hydraulic pump, the hydraulic drive apparatus further comprising a capacity control part (79,80) that increases and decreases the capacity of the first hydraulic pump and the capacity of the second hydraulic pump so as to increase a ratio of a first pump flow rate which is a flow rate of hydraulic fluid discharged by the first hydraulic pump to the sum of the first flow rate and a second pump flow rate which is a flow rate of hydraulic fluid discharged by the second hydraulic pump with a decrease in the opening degree of the communication throttle portion when the pump pressure difference is positive.  See Niwada translation paragraph [0007].

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other hydraulic drive apparatus installed in traveling type working machines with straight traveling valve controls.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745    
May 7, 2022